Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELODY OF THE FAMILY ELLBERGER and
DANIEL OF THE FAMILY LEEPER

CIVIL ACTION
Plaintiffs
NO. 3:19-cv-726
Vv.
PIERRE GUICHARDAN et ai.
Defendants

MEMORANDUM OF LAW IN SUPPORT OF THE MOTION TO DISMISS
PLAINTIFF'S COMPLAINT FILED ON BEHALF OF DEFENDANTS,
HONORABLE ROGER NANOVIC, HONORABLE JOSEPH C. ADAMS,
HONORABLE KATHLEEN J. PRENDERGAST, CARBON COUNTY DOMESTIC
RELATIONS SECTION, BRIDGET JOHNSTON, PIERRE GUICHARDAN,
RACHEL MOYER, GREG ARMSTRONG, YORK COUNTY DOMESTIC RELATIONS
SECTION, THERESA K. GROSS, STEPHANIE H. MESSMAN AND
PAMELA NORRIS IDENTIFIED AS PAMELA DOE)

L INTRODUCTION

Plaintiffs filed this action against numerous Defendants including, inter alia, Honorable
Roger Nanovic, Honorable Joseph C. Adams, Honorable Kathleen J. Prendergast ("Judicial
Defendants"), Carbon County Domestic Relations Section ("CCDRS"), CCDRS Director Bridget
Johnston, CCDRS Assistant DRS Director Pierre Guichardan, CCDRS Officer Rachel Moyer,
Carbon County District Court Administrator Greg Armstrong, York County Domestic Relations
Section ("YCDRS"), YCDRS Director Theresa Kk. Gross, YCDRS Assistant Director Stephanie
H. Messman and YCDRS Intake Supervisor Pamela Norris (identified as Pamela Doe) ("DRS

Defendants")(collectively "Court Defendants"), to whom they refer as "Contractors."
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 2 of 16

Plaintiffs fail to set forth factual allegations against Court Defendants, instead claiming
generally that Plaintiff Ellberger's constitutional rights were violated, presumably pursuant to the
civil rights enabling statute, 42 U.S.C. § 1983, when she was issued a matriage license in York
County in 2000 and was divorced in Carbon County in 2018. They allege that they were not
given notice that the mere fact of getting married and divorced would lead to the deprivation of
constitutional rights.

Plaintiffs’ Complaint is difficult to comprehend, but appears to claim that Court
Defendants took the money that Plaintiffs spent to obtain a marriage and a divorce for the
purpose of reaping federal IV-D funds and separating them from their personal property. They
allege that in October of 2018, all Defendants "conspired and fabricated a false default on the
divorce decree and began sending” unsolicited text messages, telephone calls and mail, thereby
subjected them to harassment and undue stress and depression which manifested in physical
symptoms that necessitated medical treatment. (Cmplt. IILC.; TV)

The Complaint's sole allegation pertaining to any of the individual Court Defendants is
against Carbon County Assistant DRS Director Pierre Guichardan, who they claim "has stated to
Plaintiff Melody that he has no evidence that Plaintiff Melody agreed to services nor has her
signature agreeing to service or on any documentation to date.” (Cmplt. TH.C.)

Plaintitfs' prayer for relief is for compensatory money damages for out-of-pocket loss in
the amount of $1066.00 as well as for emotional distress, damage to their reputations, stress,
missed work, ongoing medical treatment and punitive damages. Court Defendants file this

Motion to Dismiss on the grounds that this Honorable Court lacks subject matter jurisdiction for
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 3 of 16

the reasons set forth below, including Eleventh Amendment immunity, the impropriety of the

requested equitable relief and principles of federalism and comity,

II. LEGAL ARGUMENT

A, PLAINTIFFS FAIL TO STATE A CLAIM UPON WHICH RELIEF CAN
BE GRANTED

The vague, general allegations of Plaintiffs’ Complaint fail to set forth a legally
cognizable claim upon which relief can be granted, or factual substance from which to discern
any viable claim over which jurisdiction could be exercised. Federal Rule of Civil Procedure
8(a), which governs the standard for pleading a claim for relief, requires a plaintiff to allege
"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v, Twombly,
550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 6780 (2009\explaining that a
complaint does not suffice "if it tenders ‘naked assertion[s]' devoid of ‘further factual
enhancement," quoting Twombly at 557.

To comply with Fed. R.Civ.P. 8, a complaint must contain sufficient factual allegations
on its face to state a claim for relief. Ashcroft v. Igbal, supra. A claim has facial plausibility
when the plaintiff pleads factual content that allows a Court to draw the reasonable inference that
the defendant is liable for the alleged misconduct. Bell Atlantic v. Twombly, supra. at 556; Lopez
v. Beard, 333 Fed. Appx. 685, 687 (3d Cir. 2009). If the facts pleaded do not allow a Court to
infer more than the mere possibility of misconduct, the complaint has failed to show that the
plaintiff is entitled to relief. Jd. Mere "threadbare recitals" of the elements of a cause of action
supported by conclusory allegations are insufficient. Fowler vy. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir, 2009)
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 4 of 16

The plausibility standard is akin to a "probability requirement," but it asks for more than
a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are
"merely consistent with" a defendant's liability, it "stops short of the line between possibility and
plausibility of ‘entitlement to relief." Twombly, 550 U.S. at 557.

Here, even if Court Defendants were not protected by immunity as set forth below,
Plaintifts' Complaint is inadequate, as their allegations are incomplete, general and vague, and
fail to put Court Defendants on notice of the charges against which they must defend. They fail
to plead factual content that would allow the Court to draw the reasonable inference that Court
Defendants are liable to them for any misconduct, or that their constitutional tights have
somehow been violated. See Silverstein v. Percudani, 207 Fed. Appx. 228, 239-40 (3d Cir.
2006); In re Adolor Corp. Securities Litigation, 616 F. Supp. 551, 564 (E.D. Pa. 2009).

The only specific allegation in the Complaint is against Assistant DRS Director Pierre
Guichardan, that he "stated to Plaintiff Melody that he has no evidence that Plaintiff Melody
agreed to services nor has her signature agreeing to service or on any documentation to date."
That statement is vague, confusing and fails to set forth a claim cognizable in this Honorable
Court, Plaintiffs' Complaint is not sufficient to meet the requisite pleading standards, and fails to
contain "a short and plain statement of the claim showing that the pleader is entitled to relief” as
required by Fed. R.Civ.P. 8(a)(2), Dismissal is appropriate, Baur v. Wertheimer, 527 Fed. Appx.

99 (3d Cir. 2013), and amendment would be futile in light of the legal defenses set forth herein.
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 5 of 16

B. PLAINTIFFS' CLAIMS AGAINST COURT DEFENDANTS ARE BARRED
BY THE IMMUNITY AFFORDED BY THE ELEVENTH AMENDMENT

1, DRS Defendants

The Domestic Relations Sections are entities of the Carbon and York County Courts of
Common Pleas, which are part of the Unified Judicial System of Pennsylvania pursuant to 42 Pa.
C.S. § 301(4). The Pennsylvania Constitution identifies all state courts as part of the
Commonwealth of Pennsylvania, Pa. Const. Art. V §§ 1, 5, 6(c), 10(a). The term
"Commonwealth government” includes "the courts and other officers or agencies of the unified
judicial system." 42 Pa. C.S, §102. See also Benn v. First Judicial District, 426 F.3d 233, 239-
40 (Grd Cir. 2005); Callahan v. City of Philadelphia, 207 F3d 668, 672 (3d Cir. 2000).

The Eleventh Amendment to the United States Constitution acts as a bar to actions in
federal Court to suits against states, state agencies, and state officials acting within the scope of
their official capacities, regardless of the type of relief sought. See Kentucky y. Graham, 473
U.S. 159, 165-167 (1985); Laskaris v. Thornburgh, 661 F.2d 23 (3rd Cir. 1981). In Benn v. First
Judicial District, supra., citing Pennhurst State School v. Haldeman, 465 U.S. 89, 100 (1984)
and Hans v. Louisiana, 134 U.S. 1 (1890), the Third Circuit Court of Appeals definitively ruled
that Pennsylvania's Courts constitute Commonwealth entities entitled to federal Eleventh
Amendment immunity.

With regard to the named individual DRS officers, under federal law, a suit against a
state official in his or her official capacity is deemed a suit against the state. Kentucky v.
Graham, 473 U.S. 159, 166 (1985). When a state official is sued in an official capacity, the
United States Supreme Court has held that the real party in interest is the government entity of

which the official is an agent. Hafer v. Melo, 502 U.S. 21, 26 (1991). Hence, Plaintiffs’ official
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 6 of 16

capacity suit against DRS Defendants is in actuality a suit against the Domestic Relations
Sections of the Court of Common Pleas of Carbon County, a state entity entitled to Eleventh
Amendment immunity.

Because DRS Defendants are components and employces of the Commonwealth of
Pennsylvania, all civil rights claims against them are subject to the Eleventh Amendment, See
Chilcott v. Erie Co. Domestic Relations, 283 Fed. Appx. 8, 10 (3d Cir. 2008)("the District Court
properly dismissed the suit against the Erie County Domestic Relations Section of the Erie
County Court of Common Pleas because the Eleventh Amendment of the United States
Constitution protects an unconsenting state or state agency from a suit brought in federal court
by one of its own citizens.") See also Alabama v. Pugh, 438 U.S. 781 (1978)(the Eleventh
Amendment bars a civil rights suit in federal Court that names the state as a defendant, even a
claim seeking injunctive relief),

1 Pa. C8. §2310 provides that "the Commonwealth and its officials and employees
acting within the scope of their duties, shall continue to enjoy sovereign and official immunity
and remain immune from suit except as the General Assembly shall specifically waive the
immunity.” (Emphasis added.) See also, 42 Pa. C.S. § 8521. Pennsylvania has not waived its
Eleventh Amendment immunity. See Laskaris vy. Thornburgh, supra. at 25. For this reason,
state entities of this Commonwealth are not subject to the waiver exception to immunity, but
rather are entitled to full protection under the Eleventh Amendment,

Although Congress may abrogate Eleventh Amendment immunity if it unequivocally
expresses the intention to do so under a valid exercise of power, the United States Supreme

Court has repeatedly held that Section 1983 does not abrogate Eleventh Amendment immunity.
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 7 of 16

See Willy. Michigan Department of State Police, 491 U.S. 58 (1989); Koslow v. Pennsylvania,
302 F.3d 161 (3rd Cir. 2002)

DRS Defendants are entitled to immunity under the Eleventh Amendment, as immunity
applies to judicial officers other than judges if the official's action is performed in the
performance of a function otherwise closely allied with the judicial process or under the direction
ofajudge. Waits v. McGowan, 516 F.2d 203, 205-06 (3rd Cir. 1975). Thus, the claims against
all DRS Defendants in this case are properly dismissed pursuant to Eleventh Amendment
immunity. The Eleventh Amendment prohibits subject matter jurisdiction in this case, Blanciak
v. Allegheny Ludlum Corp., 77 F.3d 690 (3d Cir. 1996), and Plaintiffs are precluded from
maintaining their purported claim against DRS Defendants.

2. Judicial Defendants

President Judge Nanovic is a presiding judicial officer of the Carbon County Court of
Common Pleas, President Judge Adams and Judge Prendergast are judicial officers of the York
County Court of Common Pleas. Pennsylvania's Courts and their judges are state entities
entitled to Eleventh Amendment immunity from suits against them in federal Court, The term
"Commonwealth government" includes "the courts and other officers or agencies of the unified
judicial system," 42 Pa. C.S. §102. The Commonwealth of Pennsylvania is a sovereign that has
not expressly waived its Eleventh Amendment immunity. 42 Pa. C.S. § 8521(b).

As set forth above, a suit against a state official in his or her official capacity is deemed a
suit against the state. Kentucky v, Graham, 473 U.S. 159, 166 (1985); Hafer v. Melo, 502 US.

21, 26 (1991). Hence, Plaintiffs’ official capacity suit against Judicial Defendants is actually a
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 8 of 16

suit against the Courts over which they preside, state entities entitled to Eleventh Amendment
immunity.

Without question, Pennsylvania judges in their official capacities are immune from suit
under the Eleventh Amendment. See Figueroa v. Blackburn, 208 F.3d 435 (3rd Cir,
2000)(holding that all judges of general and limited jurisdiction are immune from suit.) Judges
are immune from suit if they perform a function normally performed by a judge and if the parties
have dealt with the judge in his or her judicial capacity, which is operative here. Gallas v.
Supreme Court, 211 F.3d 760, 770 (3rd Cir. 2000)

C, COURT DEFENDANTS ARE NOT "PERSONS" UNDER SECTION 1983

Plaintiffs' claims against DRS Defendants and Judicial Defendants are properly dismissed
because they are not subject to suit under the civil rights enabling statute, 42 U.S.C. § 1983. A
plaintiff bringing a cause of action under Section 1983 must demonstrate that "a person" acting
under color of law deprived him of a federal right. id. at 633. As stated above, suit against a
state official in his or her official capacity is deemed a suit against the state. Kentucky v.
Graham, 473 U.S. 159, 166 (1985). Plaintiffs' official capacity suit is therefore a suit against the
Carbon and York County Courts of Common Pleas, state entities entitled to Eleventh
Amendment immunity.

As set forth above, Domestic Relations Sections are part of the Courts of Common Pleas,
which in turn are part of the Unified Judicial System of Pennsylvania pursuant to 42 Pa. C.S. §
301(4). As such, they are state entities, which are not "persons" under Section 1983 and cannot
be sued under the civil rights statute. See Callahan v, City of Philadelphia, 207 F.3d 668, 672

(3d Cir. 2000)(Warrant Division and Eviction Unit of the Court of Common Pleas and the
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 9 of 16

Municipal Court Eviction Unit of the First Judicial District are state government entities which
did not constitute "persons" under 42 U.S.C. § 1983). Accordingly, any Section 1983 claims
against DRS Defendants are properly dismissed.

With regard to Judicial Defendants, as set forth above, because Plaintiffs’ official capacity

suit against them constitutes suit against the Court over which they preside, which is not "a
person" for purposes of a Section 1983 lawsuit. See Callahan v. City of Philadelphia et al.,
supra.; Will vy, Michigan Department of State Police, 491 U.S. 58, 63 (1989).

D. IN THEIR INDIVIDUAL CAPACITIES, JUDICIAL DEFENDANTS ARE
ENTITLED TO JUDICIAL IMMUNITY AND DRS DEFENDANTS TO
QUASI-JUDICIAL IMMUNITY

1. Judicial Defendants

A judge is immune from liability for all acts taken in his or her judicial capacity, Stump
v. Sparkman, 435 U.S. 349, 356 (1978); Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006).
Judicial immunity is not only immunity from damages, but also immunity from suit. Mireles v.
Waco, 502 U.S. 9, 11 (U.S. 1991). A “judge will not be deprived of immunity because the action
he took was in error, was done maliciously, or was in excess of his authority.” Stump, 435 U.S. -
at 356.

Judicial immunity is not forfeited because a judge committed “grave procedural errors,”
or because a judge has conducted a proceeding in an “informal and ex parte” manner. Gallas v.
Supreme Court of Pa., 211 F.3d 760, 769 (3d Cir. 2005). Immunity will not be lost merely

because the judge’s action is “unfair” or controversial. Jd. A judge is immune even if the acts
Si J

were committed during an alleged conspiracy, Dennis v. Sparks, 449 U.S. 24 (1980).
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 10 of 16

In Bradley v. Fisher, 80 U.S. 335 (1872), the Supreme Court established the principle |
that "a judicial officer, in exercising the authority vested in him, shall be free to act upon his own
convictions, without apprehension of personal consequences to himself." Jd. at 347. The
doctrine of judicial immunity applies to Section 1983 civil rights claims. Id.; Corliss v. O'Brien,
2005 U.S. Dist. LEXTS 42333 (M.D. Pa. 2005), aff'd 200 Fed. Appx. 80 (3rd Cir. 2006). Judges
are immune from liability when the judge has jurisdiction over the subject matter and s/he is
performing a judicial act. Stump, 435 U.S. at 356.

Here, Plaintiffs’ Complaint, which contains no allegations as to Judicial Defendants,
appears to challenge them in their roles as judges and in the context of judicial duties. Even if it
is accepted as true at this stage of the proceedings that their actions, procedures, rulings or
decisions were in error, however, because the allegations against them concern their judicial
function, they are immune from suit and any claims against them in their individual capacities
are properly dismissed, with prejudice. Stump at 356; Azubuko v. Royal, 443 F.3d 302, 303
(2006).

2. DRS Defendants

Quasi-judicial immunity has been extended to bar actions against court personnel such as
court clerks, prothonotaries, those who function at a judge’s direction and those who perform a
quasi-judicial function. Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 772-73 (3d Cir.
2000); see also McKnight v. Baker, 415 F. Supp. 2d 559, 563 n.6 (E.D. Pa. 2006). Quasi-judicial
immunity from suit is available to those who "perform functions closely associated with the
judicial process." Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436 (1993); Cleavinger v.

Samaar, 474 U.S. 193, 200 (1985); De Ferro v. Coco, 719 F. Supp. 379, 381 (E.D. Pa.
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 11 of 16

1989)(absolute immunity extends to protect non-judicial officials whose activities are integrally
related to the judicial process); Davis v. Philadelphia County et al., 195 F.Supp.2d 686, 689
(E.D. Pa. 2002)(quasi-judicial immunity applies to court staff, such as clerks of judicial records).

Hence, Court employees who act as an extension of the Court are entitled to immunity,
which extends to quasi-judicial officials whose activities are integrally related to the judicial
process, such as DRS Defendants. Gonzales v. Clerk of Courts of Berks County, 1991 U.S. Dist.
LEXIS 9814, (B.D. Pa. 1991); Winston v. Paviock, 2011 U.S. Dist. LEXIS 75350 (W.D. Pa.
2011) As their job titles suggest, there can be no question but that the Domestic Relations
Sections of the York and Carbon County Courts of Common Pleas and their employees and
officers function in the performance of duties that constitute an integral part of the judicial
process. Accordingly, Plaintiffhas no viable claim against DRS Defendants since they are
entitled to quasi-judicial immunity.

Additionally, DRS Defendants are entitled to qualified immunity, which shields
government officials “from liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights ....” Ashcroft v. Iqbal, 129 S.Ct. 1937,
1945-46 (U.S. 2009), The primary purpose of affording public officials the privilege of qualified
immunity, thus insulating them from suit, is to protect them “from undue interference with their
duties and from potentially disabling threats of liability.” Wright v. City of Philadelphia, 409

F.3d 595, 599 (3d Cir. 2005).
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 12 of 16

E. PLAINTIFFS' REQUEST FOR EQUITABLE RELIEF IS IMPROPER
PURSUANT TO PRINCIPLES OF FEDERALISM AND COMITY

Plaintiffs request that this Honorable Court terminate the federal TV-D case, enjoin further
IV-D collection activities and remove IV-D entries from three credit reporting agencies. It thus
appears that Plaintiffs ask this Court to issue Orders that impact non-parties to this lawsuit,
which would obviously constitute a complete deprivation of due process of law.

Plaintiffs also ask this Court to intervene in state Court proceedings and compel that

Court to take certain actions. These requests for relief violate principles of federalism and
comity. See Lui v. Comm'n on Adult Entm't Establishments of Del., 369 F.3d 319, 326 (3rd Cir.
2004); in re General Motors Corp. Pick-Up Truck Fuel Tank Products, 134 F.3d 133, 143 (3d
Cir, 1998). This Court will not compel action by state entities or officials, or take over decisions
that are properly decided by the state Courts.

Pursuant to 28 U.S.C. § 1361, federal district Courts have jurisdiction over actions seeking
to compel federal, not state, officers and employees to perform ministerial duties. Steinberg v.
Supreme Court of Pa., 2009 U.S. Dist. LEXIS 49980, 83-84 (W.D. Pa. 2009); Lebron vy.
Armstrong, 289 F.Supp.2d 56, 58 (D. Conn. 2003); Robinson v. People of the State of Ilinois,
752 F. Supp. 248, 248-49 (N.D. Ill. 1990)("Federal courts have no general power to compel
action by state officers ..."), See also Davis vy, Lansing, 851 F.2d 72, 74 (2d Cir. 1988).

Plaintiffs' request to have this Court interfere with the proceedings in state Court violates
principles of federalism and comity. See Jn re General Motors Corp. Pick-Up Truck Fuel Tank
Products Liability Litigation, supra.; In re Brown, 382 Fed, Appx. 150, 150-51 (3rd Cir. 2010),
citing Jn re Tennant, 359 F.3d 523, 531, 360 U.S. App. D.C. 171 (D. C. Cir. 2004); see also

Hoey v. Loprani, 285 Fed. Appx. 960, 961 (3d Cir. 2006).
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 13 of 16

F, PLAINTIFF'S COMPLAINT FAILS TO PRESENT A COGNIZABLE CLAIM
FOR CONSPIRACY UPON WHICH RELIEF CAN BE GRANTED

In order to state an adequately specific conspiracy claim, a plaintiff must plead with
particularity the "circumstances" of the alleged wrongdoing in order to place the defendants on
notice of the precise misconduct with which they are charged. Only allegations of conspiracy
which are particularized, such as those addressing (1) the period of the conspiracy, (2) the object
of the conspiracy, and (3) certain actions of the alleged conspirators taken to achieve that
purpose, will be deemed sufficient. Labalokie v. Capitol Area Intermediate Unit, 926 F. Supp.
503, 508-09 (M.D. Pa. 1996) (quoting Rose v. Bartle, 871 F.2d 331, 366 (3d Cir. 1989). The
Third Circuit has set forth the three criteria required for a plaintiff to set forth a civil rights
conspiracy claim: (1) the conduct that violated the plaintiff's rights; (2) the time and place of the
conduct; and (3) the identity of the officials responsible for the conduct. Simon v. Tennis, 437
Fed. Appx. 60 LEXIS 14409 (3rd Cir. 2011).

"A plaintiff must therefore allege with particularity and present material facts which show
that the purported conspirators reached some understanding or agreement or plotted, planned and
conspired together to deprive plaintiff of a protected federal right ... Where a civil rights
conspiracy is alleged, there must be specific facts in the complaint which tend to show a meeting
of the minds and some type of concerted activity." Matthews v. Beard, 2012 U.S. Dist. LEXIS
82650 (W.D. Pa. 2012). See also Young v. Kann, 926 F.2d 1396, 1405 n. 16 (3rd Cir. 1991)(a
plaintiff cannot rely on subjective suspicions and unsupported speculation in.a complaint

alleging a civil rights conspiracy); Capogroso v. Supreme Court of New Jersey, 588 F.3d 180

(3rd Cir. 2009),
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 14 of 16

Here, Plaintiff claims in a conclusory fashion that all Defendants conspired, but fails to set
forth any factual allegations in support of that claim. No averments pertain to the conduct that
constituted conspiratorial action or violated Plaintiffs’ rights, any actions of the alleged
conspirators taken to achieve that purpose, or as to the time and place of that conduct. Thus,
even if immunity did not protect Court Defendants from suit under the civil tights laws, which it
clearly does, Plaintiffs have failed to allege facts that could potentially prove a civil rights

conspiracy.

I. CONCLUSION

For the foregoing reasons, Defendants, Honorable Roger Nanovic, Honorable Joseph C.
Adams, Honorable Kathleen J, Prendergast, Carbon County Domestic Relations Section, Bridget
Johnston, Pierre Guichardan, Rachel Moyer, Greg Armstrong, York County Domestic Relations
Section, Theresa kK. Gross, Stephanie H. Messman and Pamela Norris (identified as Pamela
Doe), respectfully request that this Honorable Court dismiss Plaintiffs’ Complaint as to them,

with prejudice.

Respectfully submitted,

/s/ Martha Gale

MARTHA GALE, ESQUIRE
Attorney ID. No. PA 22190
Supreme Court of Pennsylvania
Administrative Office of PA Courts
1515 Market Street, Suite 1414
Philadelphia, PA 19102
legaldepartment@pacourts.us

(215) 560-6300, Fax: (215) 560-5486
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 15 of 16

Attorney for Defendants, Honorable Roger
Nanovic, Honorable Joseph C. Adams, Honorable
Kathleen J. Prendergast, Carbon County Domestic
Relations Section, Bridget Johnston, Pierre
Guichardan, Rachel Moyer, Greg Armstrong,
York County Domestic Relations Section, Theresa
K. Gross, Stephanie H,. Messman and Pamela
Norris (identified as Pamela Doe)
Case 3:19-cv-00726-MEM-JFS Document 24 Filed 05/31/19 Page 16 of 16
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELODY OF THE FAMILY ELLBERGER and
DANIEL OF THE FAMILY LEEPER

CIVIL ACTION
Plaintiffs
NO. 3:19-cv-726
v.
PIERRE GUICHARDAN ef al.
Defendants
CERTIFICATE OF SERVICE

 

The undersigned counsel hereby certifies that on May 31, 2019, she personally caused
to be served upon the following a true and correct copy of the foregoing Motion to Dismiss
Plaintiffs' Complaint and Brief in Support of Motion via CM/ECF to Pro Se Plaintiffs and all

counsel of record.
/s/ Martha Gale
MARTHA GALE, ESQUIRE
Attorney I.D. No. PA 22190
Supreme Court of Pennsylvania
Administrative Office of PA Courts
1515 Market Street, Suite 1414
Philadelphia, PA 19102
legaldepartment@pacourts.us
(215) 560-6300, Fax: (215) 560-5486
Attorney for Defendants, Honorable Roger
Nanovic, Honorable Joseph C. Adams, Honorable
Kathleen J. Prendergast), Carbon County
Domestic Relations Section, Bridget Johnston,
Pierre Guichardan, Rachel Moyer, Greg
Armstrong, York County Domestic Relations
Section, Theresa K. Gross, Stephanie H. Messman
and Pamela Norris (identified as Pamela Doe)
